DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2019 and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller” in claims 8-10 and 14, “tablet supply unit” in claims 10 and 14, “manually-dispensing medication processor” in claims 8-9 and 13, and “dispensing unit” in claim 12 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed 
Controller
Paragraph 38 states: “The controller 61 includes, for example, a CPU, a RAM, a ROM, and an EEPROM (which are not shown). The controller 61 uses the CPU to execute various kinds of programs stored in advance in the ROM, EEPROM, or the storage 62, for example. The RAM and the EEPROM are used as a temporary memory (work area) at the time of execution of various kinds of processing by the CPU. The controller 61 may be an integrated circuit such as an ASIC or a DSP.”

Tablet Supply Unit
Paragraph 20 states: “As illustrated in FIG. 1, the drug dispensing device 100 includes a tablet supply unit 1 provided in an upper half part of a frame 10.”

Dispensing Unit
Paragraph 20 states: “A dispensing unit 2 (refer to FIG. 2), which protrudes forward from the upper half part of the frame 10, is provided in a lower half part of the frame 10.”

Manually-Dispensed Medication Processor
Paragraph 24 states: “The dispensing unit 2 (manually-dispensed medication  processor) includes an upper cover 21 and a drawer 22.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 15 recite “wherein the tray is configured to receive a tray of a blister pack.” Examiner is unclear on what the claim is claiming. The claim states that a tray is configured to receive a tray, where the second tray is of a blister pack. Examiner 
Claims 12 and 16 recite “dispense, to an individual drug package, a drug input to each of the plurality of cells of the tray.” Examiner is unsure of what the “drug input” is being dispensed to based on the wording of this claim. Is the drug input being dispensed to an individual drug package or is it being dispensed to each of the plurality of cells of the tray? Accordingly, this claim is unclear and indefinite. Examiner is interpreting the claim to read “a drug inputted to each…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8-12 and 14-16 are drawn to a device and claim 13 is drawn to a medium, each of which is within the four statutory categories. Claims 8-16 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 8 recites, in part, performing the steps of when a drug is to be manually dispensed using a manually-dispensed medication processor, to which a medication to be manually dispensed is to be input, the manually-dispensed medication processor: 1) display a screen configured to receive input of manufacturing information for the drug to be dispensed, and 2) store the input manufacturing information in association with information for identifying an individual patient for whom the drug is to be dispensed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (following rules or instructions for fulfilling a prescription). Independent claim 13 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 9-12 and 14-16 include all of the limitations of claim 8, and therefore likewise incorporate the above described abstract idea. Depending claim 10 and 14 add the additional steps of “store a plurality of tablet cassettes, each configured to store a tablet” and “dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data”; while claims 12 and 16 add the additional step of “dispense, to an individual drug package, a drug input to each of the plurality of cassettes of the tray”. Additionally, the limitations of depending claims 9, 11, and 15 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 9-12 and 14-16 are nonetheless directed towards (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a monitor, a tablet supply unit, controller, dispensing unit, and a storage to perform the claimed steps. The monitor, tablet supply unit, dispensing unit, controller, and storage in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a monitor, tablet supply unit, controller, dispensing unit, and storage to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The monitor in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the monitor to receive input given by a worker, which is then utilized to dispense and track dispensing of tablets. Furthermore, the current invention displays screens for manufacturing information and stores information of a dispensed drug utilizing a controller, tablet supply unit, dispensing unit, and storage, thus these components are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 8-16 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0059228 to Bossi et al.
As per claim 8, Bossi et al. teaches a drug dispensing device configured to separately dispense one dose of a drug based on prescription data, (see: paragraph [0056] where there is a device that comprises a delivery module to deliver a drug. Also see: paragraph [0059] where the term “medication” can include individual doses of prescription) the drug dispensing device comprising:
--a manually-dispensed medication processor, to which a medication to be manually dispensed is to be input; (see: 47 of FIG. 3 where there is a medication processor that can manually dispense medication)
--a monitor; (see: paragraph [0064] where there is a monitor) and
--a controller (see: paragraph [0280] where there is a microprocessor for executing stored instructions) configured to, when a drug is to be manually dispensed using the manually-dispensed medication processor (see: paragraph [0281] when this is occurring when a drug is ready to be dispensed and packaged):
--display on the monitor, a screen configured to receive input of manufacturing information for the drug to be dispensed, (see: FIG. 64 and paragraph [0281] where there is a screen that is displayed to the worker for manufacturing information input) and
--store the input manufacturing information in association with information for identifying an individual patient for whom the drug is to be dispensed (see: FIG. 2 and paragraphs [0073], [0077], and [0282] where patient information is being stored in the database with the drug information).

As per claim 9, Bossi et al. teaches the device of claim 8, see discussion of claim 8. Bossi et al. further teaches wherein
--the manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the drug, (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication) wherein
--the controller is further configured to display on the screen, a manufacturing information input field for each drug to be dispensed, in response to said each drug being manually dispensed to the tray (see: paragraph [0065] where a user interface displays real-time notifications of dosage delivery results. Also see: paragraph [0089]).

As per claim 11, Bossi et al. teaches the device of claim 9, see discussion of claim 9. Bossi et al. further teaches wherein the tray is configured to receive a tray of a blister pack (see: paragraph [0059] where there is a tray configured to receive blisters).

As per claim 13, Bossi et al. teaches a non-transitory computer-readable medium storing instructions therein for causing a processor (see: paragraph [0280] where there is a microprocessor for executing stored instructions) to execute:
--when a drug is to be manually dispensed using a manually-dispensed medication processor, (see: paragraph [0281] when this is occurring when a drug is ready to be dispensed and packaged)
--displaying, on a monitor, a screen configured to receive input of manufacturing information for the drug to be manually dispensed; (see: FIG. 64 and paragraph [0281] where there is a screen that is displayed to the worker for manufacturing information input) and
--storing, in a storage, the input manufacturing information, in association with information for identifying a patient for whom the drug is to be dispensed (see: FIG. 2 and paragraphs [0073], [0077], and [0282] where patient information is being stored in the database with the drug information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0059228 to Bossi et al. in view of K.R. 20150029140A to Kim.
As per claim 10, Bossi et al. teaches the device of claim 8, see discussion of claim 8. Bossi et al. further teaches: a tablet supply unit (see: 26 of FIGS. 6 and FIG. 14 where there are a plurality of tablet cassettes) wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
Bossi et al. teaches the above-mentioned limitations. The difference between Bossi et al. and the claimed invention is that while Bossi et al. does disclose a dispensing system and a tablet supply system, it does not explicitly teach wherein the tablet supply system dispenses a tablet to the tray from a cassette. More specifically Bossi et al. may not further, specifically teach a tablet supply unit configured to:
1) --store a plurality of tablet cassettes, each configured to store a tablet, and
2) --dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data.

Kim teaches:
--a tablet supply unit configured to:
1) --store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0014] and 11 of FIG. 1 where there is a tablet supply unit that stores medication in cassettes) and
2) --dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data (see: FIGS. 1 and 2 as paragraphs [0028] and [0030] where is a module that helps the invention dispense medication into 100 from cartridges 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tablet supply unit configured to: 1) store a plurality of tablet cassettes, each configured to store a tablet and 2) dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data as taught by Kim for the tablet supply unit as disclosed by Bossi et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bossi et al. teaches a tablet supply unit that stores medication thus one could substitute wherein that unit dispenses medication from cassettes into a tray and obtain predictable results of having a unit that provides medication. Thus, one of ordinary skill in the art could 

As per claim 12, Bossi et al. teach the device of claim 9, see discussion of claim 9. Bossi et al. may not further, specifically teach a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cells of the tray.

Kim teaches:
--a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cells of the tray (see: FIG. 1 where the medication dispense into the cells of the tray 100 is then sent to the hopper 12 for individual packaging. Also see: paragraph [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cells of the tray as taught by Kim for the trays as disclosed by Bossi et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bossi et al. teaches of a device with trays that already have organized medication within a medical tray thus one could substitute wherein those trays are filled automatically using a dispensing unit and obtain predictable results of having trays with organized medication. Thus, one of ordinary skill 

As per claim 14, Bossi et al. teaches the device of claim 9, see discussion of claim 9. Bossi et al. further teaches a tablet supply unit (see: 26 of FIGS. 6 and FIG. 14 where there are a plurality of tablet cassettes) wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
Bossi et al. teaches the above-mentioned limitations. The difference between Bossi et al. and the claimed invention is that while Bossi et al. does disclose a dispensing system and a tablet supply system, it does not explicitly teach wherein the tablet supply system dispenses a tablet to the tray from a cassette. More specifically Bossi et al. may not further, specifically teach a tablet supply unit configured to:
1) --store a plurality of tablet cassettes, each configured to store a tablet, and
2) --dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data.

Kim teaches:
--a tablet supply unit configured to:
1) --store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0014] and 11 of FIG. 1 where there is a tablet supply unit that stores medication in cassettes) and
2) --dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data (see: FIGS. 1 and 2 as paragraphs [0028] and [0030] where is a module that helps the invention dispense medication into 100 from cartridges 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tablet supply unit configured to: 1) store a plurality of tablet cassettes, each configured to store a tablet and 2) dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data as taught by Kim for the tablet supply unit as disclosed by Bossi et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bossi et al. teaches a tablet supply unit that stores medication thus one could substitute wherein that unit dispenses medication from cassettes into a tray and obtain predictable results of having a unit that provides medication. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Bossi et al. and Kim in combination teaches the device of claim 10, see discussion of claim 10. Bossi et al. further teaches wherein the tray is configured to receive a tray of a blister pack (see: paragraph [0059] where there is a tray configured to receive blisters).

As per claim 16, Bossi et al. teaches the device of claim 10, see discussion of claim 10. Bossi et al. may not further, specifically teach a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cassettes of the tray.

Kim teaches:
--a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cassettes of the tray (see: FIG. 1 where the medication dispense into the cassettes of the tray 100 is then sent to the hopper 12 for individual packaging. Also see: paragraph [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a dispensing unit configured to dispense, to an individual drug package, a drug input to each of the plurality of cassettes of the tray as taught by Kim for the trays as disclosed by Bossi et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bossi et al. teaches of a device with trays that already have organized medication within a medical tray thus one could substitute wherein those trays are filled automatically using a dispensing unit and obtain predictable results of having trays with organized medication. Thus, one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626